NOT FOR PUBLICATION


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

________________________
                                 :
CHARLES LLEWLYN aka              :
OWEN ODDMAN,                     :
                                 :            Civ. No. 18-14765 (RMB)
          Petitioner             :
                                 :
     v.                          :                 OPINION
                                 :
                                 :
DAVID ORTIZ,                     :
                                 :
          Respondent             :
________________________         :


BUMB, United States District Judge

     On January 18, 2019, the Court administratively closed this

action until expiration of Standing Order 18-4, which stayed this

matter during the Government shutdown. Standing Order 18-4 has

expired. The Court will reopen this matter.

     On October 9, 2018, Petitioner Charles Llewyln, a prisoner

confined in the Federal Correctional Institution in Fort Dix, New

Jersey (“FCI-Fort Dix”), filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. (Pet., ECF No. 1.) Petitioner asserts

that jurisdiction is proper under 28 U.S.C. § 2241 because he is

challenging an expired federal sentence and § 2255 is not available

to   individuals   who   have   “completely    expired   their   federal
sentence.” (Id. at 9.) Petitioner raises six grounds for relief,

challenging his September 28, 2000 conviction and sentence imposed

in the Southern District of Florida, Case No. 00-CR-06022-DMM-1.

(Pet., ECF No. 1 at 4.)1

              Pursuant to Rule 4 of the Rules Governing Section 2255 Cases

in the United States District Courts, applicable here for the

reasons discussed below, a district judge must promptly examine a

petition, and “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in

the district court, the judge must dismiss the petition and direct

the Clerk to notify the petitioner.” For the reasons discussed

below, the Court lacks jurisdiction under § 2241.

I.            BACKGROUND

              The            United                 States     District   Court,   Southern   District   of

Florida, entered a Judgment in a criminal case against Petitioner

on September 28, 2000, upon Petitioner’s guilty plea to one count

of conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846. United States v. Llewyln, 00-cr-

06022-DMM, (S.D. Fla. Sept. 28, 2000.) (“Crim. Action 6022”)2

Petitioner appealed to the Eleventh Circuit Court of Appeals, which



                                                            
1 Petitioner asserts that he is currently serving a sentence
imposed in the Western District of North Carolina in Case No. 4-
96-Cr-53-1. (Pet., ECF No. 1 at 1.)

2      Available at www.PACER.gov. 
                                                                     2 
 
affirmed his conviction and sentence on May 25, 2001. (Crim. Action

6022, ECF No. 242); U.S. v. Llewlyn, 260 F.3d 626 (Table) (11th

Cir. May 25, 2001). The District Court for the Southern District

of Florida denied Petitioner’s motion under 28 U.S.C. § 2255 on

September 4, 2001. (Crim. Action 6022, ECF No. 243.)

       Petitioner    attempted   to    use    Federal      Rule   of    Criminal

Procedure 12(b) to attack his conviction and sentence after his

direct appeal and § 2255 motion were unsuccessful. (Crim. No. 6022,

ECF   No.   299.)    The   Eleventh    Circuit      dismissed     for   lack    of

jurisdiction   because     Petitioner’s      Rule    12(b)    motion    was    the

functional equivalent of a successive § 2255 motion, and Petitioner

had not obtained leave to file such a motion. (Id.)

II.   DISCUSSION

       The Court must first determine whether it has jurisdiction

under 28 U.S.C. § 2241. “[A] federal prisoner's first (and most

often only) route for collateral review of his conviction or

sentence is under § 2255.” Bruce v. Warden Lewisburg USP, 868 F.3d

170, 178 (3d Cir. 2017). Congress, however, provided a savings

clause in § 2255(e):        “a federal prisoner may resort to § 2241

only if he can establish that ‘the remedy by motion [under § 2255]

is    inadequate    or   ineffective    to   test    the     legality    of    his

detention.’” Id. (citations omitted.)

       There is an exception to the general rule that a petitioner

must challenge his conviction and sentence in the sentencing court

                                       3 
 
under § 2255, if the petitioner “had no earlier opportunity to

challenge his conviction for a crime that an intervening change in

substantive law may negate.” In re Dorsainvil, 119 F.3d 245, 251

(3d Cir. 1997); Boatwright v. Warden Fairton FCI, 742 F. App’x

701,   702   (3d   Cir.   2018)   (per        curiam)   (“[w]e   have   thus   far

recognized only one narrow circumstance in which the § 2255 remedy

is inadequate or ineffective.”) A remedy under § 2255 is not

inadequate or ineffective because the sentencing court does not

grant relief or the one-year statute of limitations has expired.

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002).

       Petitioner claims he is “actually innocent” because he could

not conspire with a government informant. (Pet., ECF No. 1, Ground

Five.) An actual innocence claim may be brought in a § 2255 motion,

therefore § 2241 is not the only vehicle to advance such a claim.

Marmolejos v. Holder, 358 F. App’x 289, 290 (3rd Cir. 2009) (per

curiam). Petitioner had a fair opportunity to assert his claims

under § 2255 and his lack of success and the subsequent expiration

of his sentence do not entitle him to raise his claims under the

savings clause in § 2255(e). See Cradle, 290 F.3d at 539 (“[t]he

[savings clause] exists to ensure that petitioners have a fair

opportunity to seek collateral relief, not to enable them to evade

procedural requirements.”)

III. CONCLUSION

       The Court lacks jurisdiction over this § 2241 petition. The

                                         4 
 
Court will dismiss this matter with prejudice.

An appropriate order follows.



Dated: February 8, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  5 
 
